Citation Nr: 0503769	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  92-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for headaches.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for defective hearing is addressed in a separate 
decision under a different docket number.)


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This appeal was initially brought to the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The RO denied entitlement to a 
TDIU.  

The record shows that in March 2000, the Board remanded the 
issue of entitlement to a TDIU to the RO for additional 
development.  The Board in March 2000 granted service 
connection for anxiety neurosis.  Thereafter, in January 
2002, the RO assigned an initial rating of 30 percent for the 
psychiatric disability rated as PTSD from August 15, 1996, 
and notified the veteran.  He disagreed after being notified 
that the initial rating had been continued in a June 2002 
rating decision wherein the RO also denied an increased 
rating for headaches.  He subsequently perfected an appeal on 
these issues.  The Board remanded the issue of entitlement to 
a TDIU again in September 2002 and the case has recently been 
returned to the Board for appellate consideration, with the 
added issues as set forth on the title page.

The veteran provided testimony at Board hearings in October 
1999 and January 2005, before the undersigned Veterans Law 
Judge.  Transcripts of the hearings have been associated with 
the claims file.

In January 2005, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his appeal on the Board's 
docket, the veteran having established good and sufficient 
cause.  38 C.F.R. § 20.900(c) (2004).

The issues of entitlement to an increased rating for 
headaches and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is productive of disabling symptomatology more 
compatible with occupational and social impairment with 
reduced reliability and productivity due to such moderate 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; moderate 
difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed his claim for service connection of an 
anxiety disorder in August 1996, and when the RO granted the 
initial rating it had, in addition to hearing testimony, 
several psychiatric evaluations.  A psychology evaluation 
early in 1996 showed the veteran mentioned flashbacks and 
nightmares, sleep disturbance and memory loss.  The diagnosis 
was atypical anxiety disorder, not otherwise specified.  

In October 1998 another private psychologist reported the 
veteran having experienced intense fear and panic from 
nightmares consistent with PTSD symptoms.  The examiner 
indicated the history did not suggest significant 
occupational or social impairment.  The examiner subsequently 
reported that the veteran met the criteria for a diagnosis of 
nightmare disorder.

A December 2000 assessment of the veteran's ability to do 
work related activities found that he had fair to good 
ability to follow rules, relate to co-workers, use judgment, 
interact with supervisors, and function independently.  He 
had fair ability dealing with the public and stress of work 
or maintaining concentration and attention.  He was felt to 
have poor or no capacity to understand or carry out complex 
instructions, fair ability for detailed instructions and good 
ability to carry out simple instructions.  Regarding personal 
and social adjustment he had good ability to maintain 
appearance, behave in an emotionally stable manner and relate 
predictably in social situations.  His ability to demonstrate 
reliability was characterized as fair.  

The VA psychiatric examination in August 2001 noted the 
veteran was followed at the mental health clinic and taking 
medication.  He described being nervous and having dreams 
that disturbed his sleep, avoiding crowds and seldom going to 
large stores.  The examiner indicated there was no 
significant anxiety during the interview.  The veteran's 
speech was coherent, his mood generally euthymic and his 
affect was appropriate to content.  His thought processes 
were logical and some memory impairment was noted.  No 
delusional material was noted and his insight and judgment 
were adequate.  The diagnosis was PTSD and the global 
assessment of functioning (GAF) score was 55.  

On reexamination in January 2002 the examiner had the 
veteran's claims file to review.  He complained of increasing 
nightmares and stated that he would wake up feeling nervous.  
He reported numerous intrusive thoughts about the war.  He 
avoided crowds and got out very little.  The mental status 
evaluation was consistent with the recent examination as was 
the diagnosis.  The GAF score was 52.  The examiner did not 
find evidence of unemployability on the basis of PTSD 
symptomatology.  

VA clinical records show several mental heath clinic 
assessments from 2001 to 2003 with GAF scores from 51 to 55 
predominating.   

At the recent Board hearing the veteran related his 
manifestations and stated that he was seen monthly at the VA 
for psychotherapy and that he was going to arrange for 
private treatment, apparently with the same clinician 
(Transcript 7-10).


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities provides the 
following ratings for PTSD:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% -- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% -- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% -- A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  

It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.




Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial increased disability rating for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a significant grant of the benefit 
sought on appeal.  


Applying the recent precedent opinion of the VA General 
Counsel, the applicable initial rating does not require 
another VCAA notice.  The General Counsel reasoned that under 
38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA), 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions, mainly 
through the development that followed the application in 
August 1996 as to what elements were needed to establish the 
claim of service connection.  Principally the development 
dealt with assembling a record that would support the 
application.  Thus, the reasoning applied in the situation 
discussed in VAOPGCPREC 8-03 would be as applicable to the 
situation in this case where the appeal of the initial rating 
for PTSD was brought from the January 2002 initial rating 
action.  

The Board believes it is appropriate to view the notice of 
disagreement as initiating an appeal from the initial rating 
determination since the interim rating in June 2002 advised 
him the initial rating of 30 percent was being continued.  





The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

Thus, any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board notes the veteran identified evidence to support his 
claim for an increased initial evaluation and the RO 
requested relevant records.  

In addition the RO sent a VCAA compliant letter in January 
2004 that was tailored to the initial rating determination 
and the veteran did respond.  Thus, in the claim for an 
increased initial rating for PTSD the VA has made more than 
an adequate effort to assist in obtaining a complete record.  
See also VAOPGCPREC 7-04. 

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

In addition the Board is conducting an initial rating 
determination where the adequate documented prior record of 
PTSD is given precedence over current manifestations.

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issues, the Board will proceed 
to the merits.  


Initial Evaluation of PTSD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The veteran is dissatisfied with the initial 30 percent 
evaluation assigned by the RO for the purpose of reflecting 
the level of severity of his PTSD.  He argues that his 
psychiatric disability warrants a higher evaluation.  The 
Board agrees.  In this regard, the Board notes there is 
little doubt that PTSD at most has been shown to be 
moderately disabling in the opinion of the competent evidence 
of record as reflected in the December 2000 evaluation and 
the consistently reported range of GAF scores in the low to 
mid 50s.  The 30 percent evaluation currently assigned is 
indicative of only occasional deficits.

VA examiners of record have opined that PTSD is productive of 
disabling manifestations approximating moderate impairment as 
reflected in the GAF scores, which are viewed as accurately 
reflecting the level of impairment.  Certainly the current 30 
percent evaluation does not suffice to reflect moderate 
impairment that is consistent with GAF scores in the mid 50s 
range.  The criteria for the 30 percent evaluation delineated 
earlier clearly show that such evaluation is compatible with 
much less symptomatology.  This is not the veteran's clinical 
picture or his functional capacity as reflected in the 
December 2000 assessment.

A review of the record discloses that the veteran suffers 
from ongoing PTSD symptomatology which is classic in nature.  
Combat nightmares and awakening in a cold sweat are noted 
clinical manifestations.  The veteran does avoid any war-
related stimulation.  While he does have some friendships, it 
appears that any social contact outside the home is very 
limited as reflected in the minimal venues he is comfortable 
with.  

The record shows that what the veteran readily acknowledges 
is that his PTSD symptoms adversely affect his daily 
functioning on what appears to be a permanent basis.

In view of the fact that VA examiners have recognized a level 
of psychiatric impairment to a moderate degree, the Board 
cannot ignore their competent and professional assessment.  
Accordingly, the Board finds that there exists a question as 
to which of two evaluations would more properly classify the 
severity of PTSD.  The veteran's overall psychiatric 
constellation more closely approximates the level of 
impairment contemplated in the next higher evaluation of 50 
percent.  It is significant that the functional capacity 
shows deficiencies that would be compatible with the examples 
appearing in the 50 percent evaluation.  Moreover, the GAF 
score contemplates specific examples listed as compatible 
with the 50 percent rating.  

In cases such as this where there is a question as to which 
of two evaluations would more properly assess the extent of 
severity of a disability, the higher of the two evaluations 
should be assigned with resolution of any reasonable doubt in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2004).  

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to an initial increased 
evaluation of 50 percent for PTSD.  The Board is of the 
opinion that the increased evaluation should be effective as 
of the date of the grant of service connection for PTSD, with 
no basis for assignment of "staged" ratings as the record 
does not necessarily suggest fluctuations in the level of 
severity of PTSD.  See Fenderson, supra.


ORDER

Entitlement to an initial increased evaluation of 50 percent 
for PTSD is granted, subject to the governing criteria 
applicable to the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January 2004 that is 
substantially compliant with Quartuccio, supra.

The directives of the Board's March 2000 remand were 
partially complied with by the VA medical specialist in 
neurology who examined the veteran in February 2002.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The report was spare in 
its description of the nature of headaches and whether the 
veteran has prostrating attacks, etc.  

Accordingly, the Board is of the opinion that in view of the 
out of date clinical information provided by the February 
2002 examination, and the veteran's recently reported 
increase in the severity and frequency of headaches, he 
should again be examined, and the examiner should again be 
directed to follow Board instructions in providing medical 
opinions to assist in the rating of headaches.  In light of 
this development and the increased rating for PTSD, appellate 
consideration of the claim of entitlement to a TDIU is being 
deferred 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for headaches, since February 
2002.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
4.  The VBA AMC should arrange for VA 
special neurological examination of the 
veteran by a specialist in neurological 
diseases to include on a contract/fee 
basis for the purpose of ascertaining the 
nature and extent of severity of his 
headaches.  

The claims file, the criteria for rating 
migraine headaches, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including addressing 
the criteria for rating headache 
disorders.  The neurological examiner 
must be requested to express an opinion 
as to whether the appellant suffers from 
prostrating headaches.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an increased evaluation for headaches, 
and a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims on appeal, and may 
result in their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


